Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	Applicant's amendment filed on 10/18/2021 has been entered. Claims 11, 12, 14-16 and 18-20 are amended. Claims 11-20 are still pending in this application with claims 11, 15, 19 and 20 being independent.  
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
5.	Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nokia et al. (3GPP TSG-RAN WG1 Ad-Hoc NR#2, R1-1710994, “UE identification and HARQ for URLLC UL grant-free”, dated June, 2017) in view of Ying et al. (US Pub. No: 2018/0368117 A1). 
Regarding claim 11, Nokia et al. teach a method performed by a communication device of a communication system (see page 1, Introduction), the method comprising: receiving, from a base station, at least one parameter for transmission of uplink data without using resources scheduled by an associated uplink (UL) grant in a downlink control information (DCI) (see page 1, under section 1, 4th para wherein if network/BS configures, L1/DCI signalling for activation and/or modification on parameters for UL data transmission without UL grant being applied for UE, is mentioned and also see page 1, section 2.1); 
configuring, i) a first radio network temporary identifier (RNTI) for the communication device for transmitting uplink data in accordance with the at least one parameter (see page 3, under section 2.2, 8th para wherein the DCI for scheduling the retransmission of a grant-free initial transmission being scrambled from the UE using grant-free RNTI/first_RNTI, is mentioned and also see page 1, under section 1, 4th para wherein the network configuring UL data transmission for  UE without UL grant being performed, is mentioned and also see page 1, section 2.1); and ii) a second RNTI for the communication device for retransmitting uplink data (see page 3, under section 2.2, 8th para wherein the DCI for scheduling the retransmission of any grant-based TBs from the UE being scrambled by the C-RNTI/second_RNTI, is mentioned); transmitting, to the base station and using configured communication resource for an initial Hybrid Automatic Repeat Request (HARQ) transmission, uplink data using the first RNTI (see page 3, under section 2.2, 8th para wherein same HARQ process ID being used by the grant-free initial transmission of uplink data using grant-free RNTI/first_RNTI from the UE, is mentioned); and retransmitting, to the base station, said uplink data using the second RNTI (see page 3, under section 2.2, 8th para wherein retransmission of grant-based TBs/uplink data from the UE by the C-RNTI/ second_RNTI, is mentioned). 
Nokia et al. teach the above method comprising configuring, a first radio network temporary identifier (RNTI) for the communication device for transmitting uplink data in accordance with the at least one parameter as mentioned above, but Nokia et al. is silent in teaching the above method comprising configuring, using Radio Resource Control (RRC) signalling, a first radio network temporary identifier (RNTI) for the communication device for transmitting uplink data.
However, Ying et al. teach a method performed by a communication device (see Abstract and Fig.1, UE) comprising configuring, using Radio Resource Control (RRC) signalling, a first radio network temporary identifier (RNTI) for the communication device for transmitting uplink data (see para [0076] wherein URLLC C-RNTI/SPS C-RNTI being included in the RRC message for UL data transmission, is mentioned, also para [0174] wherein the UE performing the PUSCH initial transmission based on the RRC configuration, is mentioned, also see para [0176] wherein the UE adjusting or configuring some parameters and URLLC C-RNTI/SPS C-RNTI for the UL transmission (i.e., the PUSCH transmission) using RRC signaling, is mentioned and also see para [0175]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of Nokia et al. to include configuring, using Radio Resource Control (RRC) signalling, a first radio network temporary identifier (RNTI) for the communication device for transmitting uplink data, disclosed by Ying et al. in order to provide an effective mechanism for efficiently providing hybrid automatic repeat request (HARQ) for uplink ultra-reliable and low-latency communications (URLLC) for wireless communication devices (UEs) and also for improving communication capacity, speed, flexibility, and efficiency of  wireless communication devices in wireless communication system. 
Regarding claim 12, Nokia et al. and Ying et al. together teach the method according to claim 11.
Nokia et al. further teach the method according to claim 11, wherein the at least one parameter comprises at least one of: a parameter identifying a periodicity for transmission of uplink data without an associated UL grant; a parameter identifying at least one HARQ process for transmission of uplink data without an associated UL grant; and a parameter identifying resources for transmission of uplink data without an associated UL grant (see page 3, under section 2.2, 8th para wherein a HARQ process ID being used by gran-free initial transmission, is mentioned and also see page 2, under proposal 1, for a URLLC UE with grant-free, a preamble sequence being transmitted for UE identification for transmission of uplink data, is mentioned). 
Regarding claim 13, Nokia et al. and Ying et al. together teach the method according to claim 11.
Nokia et al. further teach the method according to claim 11, further comprising receiving control data for allocating dedicated communication resources for the communication device and wherein the retransmission of uplink data encoded using the second RNTI comprises retransmitting, to the base station, said uplink data using the dedicated communication resources allocated via the received control data (see page 3, under section 2.2, 8th para wherein the DCI for scheduling the retransmission of any grant-based TBs (that includes uplink data using the dedicated communication resources) from the UE being scrambled by the C-RNTI/second_RNTI, is mentioned). 
Regarding claim 14, Nokia et al. further teach the method according to claim 13, wherein said control data comprises a DCI (see page 3, under section 2.2, 8th para wherein the DCI for scheduling the retransmission of any grant-based TBs (that includes uplink data using the dedicated communication resources) from the UE being scrambled by the C-RNTI/second_RNTI, is mentioned). 
Regarding claim 15, Nokia et al. teach a method performed by a base station of a communication system (see page 1, Introduction), the method comprising: transmitting, to a communication device, at least one parameter for transmission of uplink data without using resources scheduled by an associated uplink (UL) grant in a downlink control information (DCI) (see page 1, under section 1, 4th para wherein if network/BS configures, L1 signalling for activation and modification on parameters for UL data transmission without UL grant being applied for UE, is mentioned and also see page 1, section 2.1); configuring, i) a first radio network temporary identifier (RNTI) th para wherein the gNB configuring a grant-free RNTI and the DCI for scheduling the retransmission of a grant-free initial transmission being scrambled from the UE using grant-free RNTI/first_RNTI, is mentioned and also see page 1, under section 1, 4th para wherein the network/BS configuring UL data transmission for  UE without UL grant being performed, is mentioned and also see page 1, section 2.1); and ii) a second RNTI for the communication device for retransmitting uplink data (see page 3, under section 2.2, 8th para wherein the DCI for scheduling the retransmission of any grant-based TBs from the UE being scrambled by the C-RNTI/second_RNTI, is mentioned); 
receiving, from the communication device and using configured communication resource for an initial Hybrid Automatic Repeat Request (HARQ) transmission, a transmission of uplink data using the first RNTI (see page 3, under section 2.2, 8th para wherein same HARQ process ID being used by the grant-free initial transmission of uplink data using grant-free RNTI/first_RNTI from the UE, is mentioned); and receiving, from the communication device, a retransmission of said uplink data using the second RNTI (see page 3, under section 2.2, 8th para wherein retransmission of grant-based TBs/uplink data from the UE by the C-RNTI/ second_RNTI, is mentioned). 
Nokia et al. teach the above method comprising configuring, a first radio network temporary identifier (RNTI) for the communication device for transmitting uplink data in accordance with the at least one parameter as mentioned above, but Nokia et al. is silent in teaching the above method comprising configuring, using Radio Resource Control (RRC) signalling, a first radio network temporary identifier (RNTI) for the communication device for transmitting uplink data.
However, Ying et al. teach a method performed by a base station (see Abstract and Fig.1, gNB/base station) comprising configuring, using Radio Resource Control (RRC) signalling, a first radio network temporary identifier (RNTI) for the communication device for transmitting uplink data (see para [0076] wherein URLLC C-RNTI/SPS C-RNTI being included in the RRC message for UL data transmission, is mentioned, also see para [0174] wherein the UE performing the PUSCH initial transmission based on the RRC configuration from the gNB, is mentioned, also see para [0176] wherein the UE adjusting or configuring some parameters and URLLC C-RNTI for the UL transmission (i.e., the PUSCH transmission) using RRC signaling from the gNB, is mentioned and also see para [0175]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method performed by base station of Nokia et al. to include configuring, using Radio Resource Control (RRC) signalling, a first radio network temporary identifier (RNTI) for the communication device for transmitting uplink data, disclosed by Ying et al. in order to provide an effective mechanism for efficiently providing hybrid automatic repeat request (HARQ) for uplink ultra-reliable and low-latency communications (URLLC) for wireless communication devices (UEs) and also for improving communication capacity, speed, flexibility, and efficiency of  wireless communication devices in wireless communication system.
Regarding claim 16, Nokia et al. and Ying et al. together teach the method according to claim 15.
Nokia et al. further teach the method according to claim 15, wherein the at least one parameter comprises at least one of: a parameter identifying a periodicity for transmission of uplink data without an associated UL grant; a parameter identifying at least one HARQ process for transmission of uplink data without an associated UL grant; and a parameter identifying resources for transmission of uplink data without an associated UL grant (see page 3, under section 2.2, 8th para wherein a HARQ process ID being used by grant-free initial transmission, is mentioned and also see page 2, under proposal 1, for a URLLC UE with grant-free, a preamble sequence being transmitted for UE identification for transmission of uplink data, is mentioned). 
Regarding claim 17, Nokia et al. and Ying et al. together teach the method according to claim 15.
Nokia et al. further teach the method according to claim 15, further comprising transmitting control data for allocating dedicated communication resources for the communication device and wherein the receiving the retransmission of uplink data encoded using the second RNTI comprises receiving, from the communication device, the retransmission of uplink data using the dedicated communication resources allocated via the transmitted control data (see page 3, under section 2.2, 8th para wherein the DCI transmitted from the BS for scheduling the retransmission of any grant-based TBs (that includes uplink data using the dedicated communication resources) from the UE being scrambled by the C-RNTI/second_RNTI, is mentioned). 
Regarding claim 18, Nokia et al. further teach the method according to claim 17, wherein said control data comprises a DCI (see page 3, under section 2.2, 8th para wherein the DCI transmitted from the BS for scheduling the retransmission of any grant-based TBs (that includes uplink data using the dedicated communication resources) from the UE being scrambled by the C-RNTI/second_RNTI, is mentioned). 
Regarding claim 19, Nokia et al. teach a communication device for a communication system (see page 1, Introduction, UE/communication device), the communication device comprising: receiving, from a base station, at least one parameter for transmission of uplink data without using resources scheduled by an associated uplink (UL) grant in a downlink control information (DCI) (see page 1, under section 1, 4th para wherein if network/BS configures, L1 signalling for activation and modification on parameters for UL data transmission without UL grant being applied for UE, is mentioned and also see page 1, section 2.1); configuring, i) a first radio network temporary identifier (RNTI) for the communication device for transmitting uplink data in accordance with the at least one parameter (see page 3, under section 2.2, 8th para wherein the DCI for scheduling the retransmission of a grant-free initial transmission being scrambled from the UE using grant-free RNTI/first_RNTI, is mentioned and also see page 1, under section 1, 4th para wherein the network configuring UL data transmission for  UE without UL grant being performed, is mentioned and also see page 1, section 2.1); and ii) a second RNTI for the communication device for retransmitting uplink data (see page 3, under section 2.2, 8th para wherein the DCI for scheduling the retransmission of any grant-based TBs from the UE being scrambled by the C-RNTI/second_RNTI, is mentioned); and transmitting, th para wherein same HARQ process ID being used by the grant-free initial transmission of uplink data using grant-free RNTI/first_RNTI from the UE, is mentioned); and retransmitting, to the base station, said uplink data using the second RNTI (see page 3, under section 2.2, 8th para wherein retransmission of grant-based TBs/uplink data from the UE by the C-RNTI/ second_RNTI, is mentioned). 
Nokia et al. teach the above communication device comprising performing the above functions i.e. receiving, configuring, transmitting as mentioned above, but Nokia et al. is silent in teaching the above communication device comprising a receiver, a controller and a transmitter configured to perform the above functions and configuring, using Radio Resource Control (RRC) signalling, a first radio network temporary identifier (RNTI) for the communication device for transmitting uplink data.
However, Ying et al. teach a communication device (see Abstract and Fig.1, UE 102) comprising a receiver (see Fig.1, receiver 120 inside UE), a controller (see Fig.1, block 124 inside UE) and a transmitter (see Fig.1, transmitter 158 inside UE) configured to perform the above functions (see para [0038]) and configuring, using Radio Resource Control (RRC) signalling, a first radio network temporary identifier (RNTI) for the communication device for transmitting uplink data (see para [0076] wherein URLLC C-RNTI/SPS C-RNTI being included in the RRC message for UL data transmission, is mentioned, also see para [0174] wherein the UE performing the PUSCH initial transmission based on the RRC configuration, is mentioned, also see para [0176] wherein the UE adjusting or configuring some parameters and URLLC C-UL transmission (i.e., the PUSCH transmission) using RRC signaling, is mentioned and also see para [0175]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above communication device of Nokia et al. to include a receiver, a controller and a transmitter being configured to perform the above functions and also to include configuring, using Radio Resource Control (RRC) signalling, a first radio network temporary identifier (RNTI) for the communication device for transmitting uplink data, disclosed by Ying et al. in order to provide an effective mechanism for efficiently providing hybrid automatic repeat request (HARQ) for uplink ultra-reliable and low-latency communications (URLLC) for wireless communication devices (UEs) and also for improving communication capacity, speed, flexibility, and efficiency of  wireless communication devices in wireless communication system.
Regarding claim 20, Nokia et al. teach a base station for a communication system (see page 1, Introduction), the base station comprising: transmitting, to a communication device, at least one parameter for transmission of uplink data without using resources scheduled by an associated uplink (UL) grant in a downlink control information (DCI) (see page 1, under section 1, 4th para wherein if network/BS configures, L1 signalling for activation and modification on parameters for UL data transmission without UL grant being applied for UE, is mentioned and also see page 1, section 2.1); configuring, i) a first radio network temporary identifier (RNTI) for the communication device for transmitting uplink data in accordance with the at least one parameter (see page 3, under section 2.2, 8th para wherein the gNB configuring a grant-grant-free RNTI/first_RNTI, is mentioned and also see page 1, under section 1, 4th para wherein the network/BS configuring UL data transmission for  UE without UL grant being performed, is mentioned and also see page 1, section 2.1); and ii) a second RNTI for the communication device for retransmitting uplink data (see page 3, under section 2.2, 8th para wherein the DCI for scheduling the retransmission of any grant-based TBs from the UE being scrambled by the C-RNTI/second_RNTI, is mentioned); and receiving, from the communication device and using configured communication resource for an initial Hybrid Automatic Repeat Request (HARQ) transmission, a transmission of uplink data using the first RNTI (see page 3, under section 2.2, 8th para wherein same HARQ process ID being used by the grant-free initial transmission of uplink data using grant-free RNTI/first_RNTI from the UE, is mentioned); and receiving, from the communication device, a retransmission of said uplink data using the second RNTI (see page 3, under section 2.2, 8th para wherein retransmission of grant-based TBs/uplink data from the UE by the C-RNTI/ second_RNTI, is mentioned).
Nokia et al. teach the above base station comprising performing the above functions i.e. transmitting, configuring, receiving as mentioned above, but Nokia et al. is silent in teaching the above base station comprising a transmitter, a controller and a receiver configured to perform the above functions and configuring, using Radio Resource Control (RRC) signalling, a first radio network temporary identifier (RNTI) for the communication device for transmitting uplink data.
using Radio Resource Control (RRC) signalling, a first radio network temporary identifier (RNTI) for the communication device for transmitting uplink data (see para [0076] wherein URLLC C-RNTI/SPS C-RNTI being included in the RRC message for UL data transmission, is mentioned, also see para [0174] wherein the UE performing the PUSCH initial transmission based on the RRC configuration from the gNB, is mentioned, also see para [0176] wherein the UE adjusting or configuring some parameters and URLLC C-RNTI for the UL transmission (i.e., the PUSCH transmission) using RRC signaling from the gNB, is mentioned and also see para [0175]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above base station of Nokia et al. to include a transmitter, a controller and a receiver configured to perform the above functions and also to include configuring, using Radio Resource Control (RRC) signalling, a first radio network temporary identifier (RNTI) for the communication device for transmitting uplink data, disclosed by Ying et al. in order to provide an effective mechanism for efficiently providing hybrid automatic repeat request (HARQ) for uplink ultra-reliable and low-latency communications (URLLC) for wireless communication devices (UEs) and also for improving communication capacity, speed, .
Response to Arguments
6.	In pages 7-9 of Applicant’s Remarks, regarding amended independent claim 11, Applicant mainly mentions that the cited reference  Nokia et al. fail to teach or suggest the features i.e. transmitting, to the base station and using configured communication resource for an initial Hybrid Automatic Repeat Request (HARQ) transmission, uplink data using the first RNTI and retransmitting, to the base station, said uplink data using the second RNTI.
	However, the Examiner respectfully disagrees to the above statements of the Applicant as follows. Nokia et al. clearly teach (see page 3, under section 2.2, 8th para) two different RNTIs i.e. 1) grant-free/first RNTI and 2) grant-based/second RNTI/C-RNTI and if the gNB configured grant-free RNTI, the DCI for scheduling retransmission of a grant-free initial transmission will be scrambled by this grant-free/first RNTI, while the DCI for scheduling the retransmission of any grant-based TBs is scrambled by the C-RNTI/second_RNTI  and also teach same HARQ process ID might be used by the grant-free initial transmission.  Nokia et al. also teach (see page 1, under section 1, 4th para) wherein if network/BS configures, L1/DCI signalling for activation and/or modification on parameters for UL data transmission without UL grant can be applied for UE and the UE can be configured with K times repetitions (K>=1) for one TB transmission for UL grant-free transmission and the UE will continue the repetitions until the UE receives an UL grant for the same TB (or potentially a positive acknowledgement from the gNB). 
 the above teaching of Nokia et al., as per broadest reasonable interpretation (BRI) of claim limitation, is clearly equivalent to having “transmitting, to the base station and using configured communication resource for an initial Hybrid Automatic Repeat Request (HARQ) transmission, uplink data (that can also include repetition of data for initial HARQ) using the first RNTI (which is also consistent w.r.t. applicant’s teaching, please see para [0107] of Applicant’s specification of publication) and retransmitting, to the base station, said uplink data using the second RNTI” and Nokia et al. and Ying et al. together teach all the limitations of independent claim 11 and similarly of other independent claims 15, 19 and 20. 
7.	In page 9 of Applicant’s Remarks, regarding independent claim 11, Applicant further mentions that Ying et al. is silent regarding configuring any RNTI using RRC siganalling.
	However, the Examiner respectfully disagrees to the above statement of the Applicant as Ying et al. clearly teach configuring, using Radio Resource Control (RRC) signalling, a first radio network temporary identifier (RNTI) for the communication device for transmitting uplink data (see para [0076] wherein URLLC C-RNTI/SPS C-RNTI being included in the RRC message for UL data transmission, is mentioned, also para [0174] wherein the UE performing the PUSCH initial transmission based on the RRC configuration, is mentioned, also see para [0176] wherein the UE adjusting or configuring some parameters and URLLC C-RNTI/SPS C-RNTI for the UL transmission (i.e., the PUSCH transmission) using RRC signaling, is mentioned).

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to 
YOU et al. (US Pub. No: 2018/0375636 A1) disclose mechanisms of performing sCCE mapping using different sCCE mapping methods for transmitting/receiving a downlink channel in a wireless communication system.
CAO et al. (US Pub. No: 2019/0090269 A1) disclose mechanisms for a user equipment for switching between grant-free uplink wireless transmissions and grant-based uplink wireless transmissions.
ZHANG et al. (US Pub. No: 2020/0068606 A1) disclose embodiments for grant-free transmission solution for various use cases and for various UE states in a wireless communication system.
Babaei et al. (US Pub. No: 2018/0042043 A1) disclose mechanisms for grant validation in a wireless device in a wireless communication system.
Dinan (US Pub. No: 2017/0272199 A1) disclose mechanisms that enable operation of carrier aggregation in multicarrier communication systems.
Babaei et al. (US Pub. No: 2018/0324772 A1) disclose mechanisms relating to hybrid automatic repeat request operation in multicarrier communication systems.
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
10.	Any response to this office action should be faxed to (571) 273-8300 or mailed 
To:
	 	 Commissioner for Patents,
                      P.O. Box 1450
                      Alexandria, VA 22313-1450
                      Hand-delivered responses should be brought to
                      Customer Service Window
                       Randolph Building
                       401 Dulany Street
                       Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVASA R REDDIVALAM whose telephone number is (571)270-3524.  The examiner can normally be reached on M-F 10-7 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/SRINIVASA R REDDIVALAM/           Examiner, Art Unit 2477                                                                                                                                                                                             	1/20/2022


/GREGORY B SEFCHECK/           Primary Examiner, Art Unit 2477